--------------------------------------------------------------------------------


MASTER SERVICE CONTRACT for RET


THIS AGREEMENT (this “Contract”), made and entered into and shall be effective
as of this 5th day of December, 2008, by and between the parties herein
designated as “Company” and “Contractor”.


Company:
Resource Energy Technologies, LLC (“RET”)



Address:
108 Woodhill Road, Bardstown, KY 40004





Contractor:
Blast Energy Services, Inc., its subsidiaries, divisions and other affiliates
(“Blast”)



Address:
14550 Torrey Chase Blvd., Suite 330, Houston, TX 77014





WITNESSETH: THAT,


WHEREAS, Company in the course of such operations regularly and customarily
enters into contracts with independent contractors for the performance of
service relating thereto; and


WHEREAS, Company desires, as a matter of company policy, to establish and
maintain an approved list of Contractors and to offer work or contracts only to
those Contractors who are included on such approved list; and


WHEREAS, Contractor represents that it has adequate equipment in good working
order and fully trained personnel capable of efficiently operating such
equipment and performing services for Company.


NOW THEREFORE IN CONSIDERATION of the mutual promises, conditions and agreements
herein contained, the sufficiency of which is hereby acknowledged, and the
specifications and special provisions set forth in the exhibits attached hereto
and made a part hereof, the parties mutually agree as follows:


1.0  
AGREEMENT



Upon execution of this Contract, Company agrees that the name of Contractor
shall be added to the Company’s approved list of Contractors and this Contract
shall remain in force and effect until canceled by either party by giving the
other party ten (10) days prior written notice at the respective address of
either party.  If current work extends past such ten-day period, then
cancellation shall not be effective until work is completed.  This Contract
shall control and govern all work performed by Contractor for Company, under
subsequent verbal and/or written work orders.  Agreement or stipulations in any
such work order, delivery ticket, or other instrument, used by Contractor not in
conformity with the terms and provisions hereof shall be null and void.  No
waiver by Company of any of the terms, provisions or conditions hereof shall be
effective unless said waiver shall be in writing and signed by an authorized
officer of Company and specifically referencing this Contract.


 
1

--------------------------------------------------------------------------------

 
 
2.0  
LABOR, WARRANTY, EQUIPMENT, MATERIALS, SUPPLIES AND SERVICES



2.1  
When notified by Company by written work order of the services and/or equipment
desired and upon acceptance of same, Contractor shall commence furnishing same
at the agreed upon time, and continue such operations diligently and without
delay, in strict conformity with the specifications and requirements contained
herein and such work orders.



2.2  
Contractor shall not employ in any work for Company any employee whose
employment violates any labor, employment or other applicable laws.  Contractor
shall not employ in any work for Company any employee who is a minor.



2.3  
All work or services rendered or performed by Contractor shall be done with due
diligence in a good and workmanlike manner, using skilled, competent and
experienced workmen and supervisors, and in accordance with good oilfield
servicing practices.



(a)  
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE TERMS OF THIS
PARAGRAPH APPLY TO ANY SERVICES AND TO ANY EQUIPMENT RENTED OR LEASED WITH OR
WITHOUT AN OPERATOR.  Contractor uses its best efforts to ensure that all
service personnel furnished are competent and rental equipment is in good
condition.  Contractor personnel will attempt to perform the work requested;
however, because of the nature of the work to be accomplished and unpredictable
conditions, the results of such services cannot be and are not
guaranteed.  Contractor warrants the services provided hereunder for a period of
thirty (30) days.  NO WARRANTY IS GIVEN WITH RESPECT TO ENGINEERING AND
TECHNICAL INFORMATION FURNISHED BY CONTRACTOR OR WITH RESPECT TO THE RESULTS OF
THE SERVICES PROVIDED BY CONTRACTOR.  CONTRACTOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE DESIGN, OPERATION, OR QUALITY OF
THE MATERIAL OR WORKMANSHIP OF RENTAL EQUIPMENT USED TO SUPPLY THE SERVICES
PROVIDED TO COMPANY HEREUNDER, AND CONTRACTOR MAKES NO WARRANTY OF
MERCHANTABILITY OR FITNESS OF THE EQUIPMENT FOR ANY PARTICULAR PURPOSE OR ANY
OTHER REPRESENTATION OR WARRANTY WHATSOEVER.



(b)  
Contractor shall have no responsibility for any materials furnished and/or
specified-by Company.



(c)  
With regard to materials or equipment furnished by third party vendors and/or
suppliers, Contractor’s liability therefor shall be limited to the assignment of
such third party vendor’s and/or supplier’s warranty to Company, provided such
warranties are assignable.



2.4  
Contractor agrees to maintain his equipment in good operating condition at all
times and shall use all reasonable means to control and prevent fires and
blowouts, protect the hole, and protect Company’s equipment. Contractor’s use of
down-hole equipment as it pertains to Sections 2.5 and 2.6 is limited to the
following major items:

 
 
 
2

--------------------------------------------------------------------------------

 
 
(a)  
The Blast down-hole deflection shoe and packers, the stainless steel tubing and
nozzles used to laterally jet into the hole, and the one inch coiled tubing
string all of which are estimated to have a value not exceeding sixty thousand (
$60,000).



 
2.5
Notwithstanding anything to the contrary contained herein, except when
Contractor’s equipment is lost or damaged as a result of the sole negligence of
Contractor, Company agrees to defend, indemnify and hold Contractor harmless
from the loss of or damage to Contractor’s tools or equipment occurring in the
hole, or in the drill string below the level of the rotary table. Company will
replace such tools/equipment or reimburse Contractor with the current
replacement cost new.  Should Company decide to replace lost or damaged
tools/equipment, the replaced items should be new and purchased or obtained from
a reputable manufacturer and should meet all original equipment manufacturer’s
specifications.  Company agrees to reimburse Contractor for the cost of repair
to such tools and equipment that are damaged other than from normal
wear-and-tear during the contract period.  However, before any major repairs are
made to damaged equipment, approval for such repairs must be secured from an
authorized representative of Company.  Company shall not be responsible if
Contractor’s tools/equipment is damaged as a result of Contractor’s negligent
acts and/or omissions.



 
2.6
Notwithstanding anything to the contrary contained herein, it is expressly
agreed and understood that in the event Contractor’s equipment is leased or
rented to Company pursuant to the Contract and is not returned or is damaged
beyond repair, Company will replace such equipment or reimburse Contractor with
the current replacement cost new of such equipment.  Should Company decide to
replace lost or damaged assets, the replaced items should be new and purchased
or obtained from a reputable manufacturer and should meet all original equipment
manufacturer’s specifications.  Company agrees to reimburse Contractor for the
cost of repair to such tools and equipment that are damaged other than from
normal wear-and-tear during the contract period.  However, before any major
repairs are made to damaged equipment, approval for such repairs must be secured
from an authorized representative of Company.  Company shall not be responsible
to the extent that Contractor’s equipment is damaged as a result of Contractor’s
negligent acts and/or omissions.



3.0           PAYMENT


 
3.1
The Company shall pay Contractor based upon the rates and timing stipulated in
Section 18.1 and 18.2 provided for herein, subject to same being accepted by
Company as fully complying with all the terms, conditions, specifications and
requirements of this Contract.



3.2  
Company shall have the right to audit Contractor’s books and records relating to
all invoices issued pursuant to this agreement.  Contractor agrees to maintain
such books and records for a period of two (2) years from the date such costs
were incurred and to make such books and records available to Company at any
time or times within such two (2) year period.



 
3.3
In the event that Company’s account with Contractor becomes delinquent,
Contractor has the right to revoke any and all discounts previously applied in
arriving at the net invoice price, which are unpaid.  Upon revocation, the full
invoice price without discount will become immediately due and owing and subject
to collection.  Notwithstanding anything herein to the contrary, Contractor may
file liens if Company fails to pay Contractor’s valid charges as required by
this Contract or any court order.

 
 
 
3

--------------------------------------------------------------------------------

 

 
4.0  
REPORTS TO BE FURNISHED BY CONTRACTOR



4.1  
The quantity, description and condition of the materials and supplies and/or
services furnished shall be verified and checked by Contractor, and all delivery
tickets shall be properly certified as to receipt by Contractor’s
representative.  Contractor must obtain approval of Company’s representative on
the well site of delivery tickets for materials and supplies for which
Contractor is to be reimbursed by Company.



 
4.2
Contractor shall immediately orally report to Company, as soon as practicable
followed by an appropriate written report, all accidents or occurrences
resulting in death or injuries to Contractor’s employees, agents or third
parties, or damage to property of Company or third parties arising out of or
during the course of work to be performed hereunder.  Contractor shall furnish
Company with a copy (within ten days) of all records made available by
Contractor to Contractor’s insurer or governmental authorities or to others of
such accidents and occurrences.



5.0  
INDEPENDENT COMPANY RELATIONSHIP



 
In the performance of any work by Contractor for Company, Contractor shall be
deemed to be an independent contractor, with the authority and right to direct
and control all of the details of the work, Company being interested only in the
results obtained.  However, all work contemplated shall meet the approval of
Company and shall be subjected to the general right of inspection.  Company
shall have no right or authority to supervise or give instructions to the
employees, agents, or representative of Contractor, but such employees, agents
or representatives at all times shall be under the direct and sole supervision
and control of Contractor.  Any suggestions or directions given by Company or
its employees shall be given only to the superintendent or other person in
charge of Contractor’s crew, provided however, that in the event any employee of
Company should give any order or instructions to the employees of Contractor
(which employee of Company shall not in any event be authorized to do) and such
order is not countermanded by Contractor’s superintendent or other person in
charge of Contractor’s employees or crew, it shall be deemed that such orders or
instructions are the orders or instructions of Contractor.  It is the
understanding and intention of the parties hereto that no relationship of master
and servant or principal and agent shall exist between Company and the
employees, agents, or representatives of Contractor, and that all work or
services covered hereby shall be performed at the sole risk of Contractor.



6.0  
INDEMNITY OBLIGATIONS



6.1  
Definitions.  The following terms shall have the designated definitions.



(a)  
Company Group includes, individually or in any combination, Company, its
affiliates, contractors (other than Contractor) and entities for which Company
is performing services and each of their respective directors, officers agents,
representatives, employees and invitees.

 
 
 
4

--------------------------------------------------------------------------------

 

 
(b)  
Contractor Group includes, individually or in any combination, Contractor, and
its affiliates and contractors, and each of their respective directors,
officers, agents, representatives, employees and invitees.



(c)  
Defend – the obligation of the indemnitor (i) to defend the indemnitees at it’s
sole expense, or at the indemnitees’ election (ii) to reimburse the indemnitees
for the indemnitees’ reasonable expenses incurred in defending
themselves.  Notwithstanding the indemnitee’s election of option (i) above, the
indemnitee shall be entitled to participate in its defense at its sole cost.



(d)  
Losses – claims, demands, causes of action, losses, judgments, liabilities,
indemnity obligations, costs, damages or expenses of any kind and character
(including attorney’s fees and other legal expenses).



 
6.2
Contractor.  Contractor shall release, defend, indemnify, and hold harmless
Company Group from and against any and all Losses arising out of bodily injury
or death or property damage or loss (including patent or license infringement
resulting from the use of the Contractor Group’s property) suffered by any of
the Contractor Group in connection with this Contract, REGARDLESS OF WHETHER
CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (IN ANY
AMOUNT), STRICT LIABILITY OR OTHER FAULT OF ANY  MEMBER OF COMPANY GROUP.



6.3  
Company.  Company shall release, defend, indemnify, and hold harmless Contractor
Group from and against all Losses arising out of bodily injury or death or
property damage or loss (including patent or license infringement resulting from
the use of the Company Group’s property) suffered by any of the Company Group in
connection with this Contract, REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY
THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (IN ANY AMOUNT), STRICT LIABILITY OR
OTHER FAULT OF ANY  MEMBER OF CONTRACTOR GROUP.



6.4  
Insurance Support/Limitation.  The mutual indemnity obligations in Sections 6.2
and 6.3 above shall be supported by insurance provided by the parties hereto in
the amounts and the types described in Exhibit A.



6.5  
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, COMPANY HEREBY AGREES
TO ASSUME THE ENTIRE RESPONSIBILITY AND LIABILITY FOR, AND AGREES TO RELEASE,
DEFEND, INDEMNIFY AND HOLD CONTRACTOR HARMLESS FROM AND AGAINST ALL CLAIMS,
LIABILITIES, DAMAGES AND EXPENSES (INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES,
COURT COSTS, EXPERT WITNESS FEES AND ANY OTHER COST OF DEFENSE) FOR AND ARISING
OUT OF THE FOLLOWING SPECIFIED TYPES OF CLAIMS, LOSSES OR EVENTS:



 
1.
LOSS OR LIABILITY FOR DAMAGES OR AN EXPENSE ARISING FROM PROPERTY INJURY THAT
RESULTS FROM RESERVOIR OR UNDERGROUND DAMAGE, INCLUDING LOSS OF OIL, GAS, OTHER
MINERAL SUBSTANCE, OR WATER OR THE WELLBORE ITSELF; OR

 
 
 
5

--------------------------------------------------------------------------------

 

 
 
2.
LOSS OR LIABILITY FOR DAMAGES OR ANY EXPENSE ARISING FROM COST OF CONTROL OF
WILD WELL, UNDERGROUND OR ABOVE THE SURFACE.



 
THIS OBLIGATION TO INDEMNIFY, DEFEND AND RELEASE APPLIES REGARDLESS OF WHETHER
OR NOT THE CLAIM OR LOSS IS OCCASIONED BY OR RESULTS FROM THE ACTUAL OR ALLEGED
NEGLIGENCE OF CONTRACTOR OR ANY OTHER PERSON, OR ENTITY, IN WHOLE OR IN PART,
WHETHER SOLE, JOINT, ACTIVE OR PASSIVE, EXCEPT TO THE EXTENT THE CLAIM OR LOSS
IS DUE TO CONTRACTOR’S SOLE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.



 
6.6.
NOTWITHSTANDING THE FOREGOING, CONTRACTOR SHALL HAVE SOLE RESPONSIBILITY AND
LIABILITY FOR THE CONTROL AND REMOVAL OF AND SHALL HOLD COMPANY HARMLESS FROM
PROPERTY LOSS OR DAMAGE, FINES AND/OR PENALTIES FROM SUCH POLLUTION OR
CONTAMINATION THAT RESULTS FROM SPILLS OF FUELS, LUBRICANT, MOTOR OILS,
PIPEDOPE, PAINTS, SOLVENTS, BALLAST, BILGE, METALLIC OBJECTS AND GARBAGE IN
CONTRACTOR’S SOLE POSSESSION AND CONTROL, REGARDLESS OF OWNERSHIP, REGARDLESS OF
WHETHER OR NOT OCCASIONED BY OR RESULTING FROM THE NEGLIGENCE, STRICT LIABILITY,
BREACH OF WARRANTY OR OTHER FAULT OF COMPANY, IN WHOLE OR IN PART, WHETHER SOLE,
JOINT, ACTIVE OR PASSIVE.  THE INITIATION OF CLEAN-UP OPERATIONS INCLUDING
CONTROL, RESPONSE AND REMOVAL, BY EITHER PARTY SHALL NOT BE AN ADMISSION OF
ASSUMPTION OF LIABILITY BY THE INITIATING PARTY OR PARTIES.



 
6.7
Indirect or Consequential Damages.  The parties hereto waive and release all
claims against the other party for indirect, special, punitive or consequential
damages arising out of this Contract, REGARDLESS OF WHETHER CAUSED OR
CONTRIBUTED TO BY THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (IN ANY AMOUNT),
STRICT LIABILITY OR OTHER FAULT OF ANY  OF THE OTHER PARTY. As used herein,
“indirect or consequential damages” shall include, but not be limited to, loss
of revenue, profit or use of capital, production delays, loss of product,
reservoir loss or damage, losses resulting from failure to meet other
contractual commitments or deadlines and downtime of facilities or vessels.



 
6.8
No Limit.  Except as otherwise provided for herein, the foregoing indemnity
obligations shall not be limited to the amount of insurance coverage maintained
by the parties.



6.9  
The provisions of this Section shall extend to and be enforceable by and for the
benefit of Contractor Group and Company Group.



6.10  
During the term of this Contract, Contractor and its subcontractors or their
officers, directors and employees may have occasion to be upon or about
property, platforms, vessels, equipment or other premises belonging to or under
the control of or in the possession of or under contract to Company while
performing services for another company or while in transit between a vessel and
another location.  In such event, Contractor’s and Company’s indemnification
rights and obligations under this Contract shall apply to the same extent as if
Contractor had been employed at the request of or for the benefit or account of
Company.

 
 
 
6

--------------------------------------------------------------------------------

 

 
7.0           INSURANCE


Contractor shall carry insurance (with reliable insurance companies that are
satisfactory to Company) in the amounts set forth in Exhibit A, such insurance
to be effective prior to the commencement of any work under this Contract.  In
each such policy, to the extent of the liabilities agreed to be assumed by
Contractor, Contractor shall cause (i) all deductibles to be for Contractor’s
account, (ii) the insurer to waive all rights of subrogation against Company
Group, (iii) Company Group to be listed as additional insureds, and (iv) such
policy to be primary as to any other existing valid and collectible insurance of
Company Group or otherwise.  Before engaging in any work hereunder, Contractor
shall furnish Company an executed Certificate of Insurance (in form satisfactory
to Company) evidencing the foregoing insurance.  Contractor shall cause each
insurer to agree to give Company at least thirty (30) days written notice of
cancellation or expiration of any such policies or of any other changes that
would materially reduce the limits of coverage of such
policies.  Notwithstanding any provision herein to the contrary, failure to
secure the insurance coverage, or the failure to comply fully with any of the
insurance provisions of this Contract, or the failure to secure such
endorsements on the policies as may be necessary to carry out the terms and
provisions of this Contract, (x) shall in no way act to relieve Contractor from
the obligations of this Contract, and (y) shall constitute grounds for the
immediate termination of this Contract by Company (in addition to any other
rights or remedies available to the Company).


8.0  
THIRD PARTY BENEFICIARIES



Except as provided in Section 6.9 above with regard to Company Group and
Contractor Group, nothing herein shall be construed to confer any benefit on any
third party not a party to this Contract nor to provide any rights to such third
parties to enforce the provisions hereof.


9.0  
TAXES AND CLAIMS



9.1  
Contractor agrees to pay all taxes, licenses, and fees levied or assessed on
Contractor in connection with or incident to the performance of this Contract by
any governmental agency and unemployment compensation insurance, old age
benefits, social security, or any other taxes upon the wages of Contractor, its
agents, employees, and representatives.  Contractor agrees to require the same
agreements and be liable for any breach of such agreements by any of its
sub-Contractors.



9.2  
Contractor agrees to reimburse Company on demand for all such taxes or
governmental charges, State or Federal that Company may be required or deem it
necessary to pay on account of employees of Contractor or its
sub-Contractors.  Contractor agrees to furnish Company with the information
required to enable it to make the necessary reports and pay such taxes or
charges.  At its election, Company is authorized to deduct all sums so paid for
such taxes and governmental charges from such amounts as may be or become due to
Contractor hereunder.



9.3  
Contractor agrees to pay all claims for labor, materials, services, and supplies
furnished to Contractor hereunder and agrees to allow no lien or charge to be
fixed upon the rig, the lease, the well, the land on which the well is located,
or other property of Company or the party for whom Company is performing
services with respect to such claims.  Contractor agrees to indemnify, protect,
defend, and hold Company harmless from and against all such claims, charges, and
liens.  If Contractor shall fail or refuse to pay any claims or indebtedness
incurred by Contractor in connection with the services provided hereunder, it is
agreed that Company shall have the right to pay any such claims or indebtedness
out of any money due or to become due to Contractor hereunder.  Notwithstanding
the foregoing, Company agrees that it will not pay any such claim or
indebtedness as long as same is being actively contested by Contractor and
Contractor has taken all actions necessary (including the posting of a bond when
appropriate) to protect the property interests of Company or any other party
affected by such claim or indebtedness.

 
 
 
7

--------------------------------------------------------------------------------

 

 
9.4  
Before payments are made by Company to Contractor, Company may require
Contractor to furnish proof that there are no unsatisfied claims for labor,
materials, equipment, and supplies or for injuries to persons or property not
covered by insurance.



10.0  
LAWS, RULES AND REGULATIONS



10.1  
Company and Contractor respectively agree to comply with all laws, rules, and
regulations which are now or may become applicable to operations covered by this
Contract or arising out of the performance of such operations.  If either party
is required to pay any fine or penalty resulting from the other party’s failure
to comply with such laws, rules, or regulations, the party failing to comply
shall immediately reimburse the other for any such payment.



10.2  
In the event any provision of this Contract is inconsistent with or contrary to
any applicable law, rule, or regulation, said provision shall be deemed to be
modified to the extent required to comply with said law, rule, or regulation,
and this Contract as so modified, shall remain in full force and effect.



10.3  
This Contract shall be governed, construed and interpreted in accordance with
the laws of Kentucky.



11.0  
FORCE MAJEURE



Except for the duty to make payments hereunder when due, and the indemnification
provisions under this Contract, neither Company nor Contractor shall be
responsible to the other for any delay, damage or failure caused by or
occasioned by a Force Majeure Event.  As used in this Contract, “Force Majeure
Event” includes, but is not limited to: acts of God, action of the elements,
warlike action, insurrection, revolution or civil strife, piracy, civil war or
hostile action, strikes, differences with workers, acts of public enemies,
federal or state laws, rules and regulations of any governmental authorities
having jurisdiction in the premises or of any other group, organization or
informal association (whether or not formally recognized as a government);
inability to procure material, equipment or necessary labor in the open market,
acute and unusual labor or material or equipment shortages, or any other causes
(except financial) beyond the control of either party.  Delays due to the above
causes, or any of them, shall not be deemed to be a breach of or failure to
perform under this Contract.  Neither Company nor Contractor shall be required
against its will to adjust any labor or similar disputes except in accordance
with applicable law.
 
 
 
8

--------------------------------------------------------------------------------

 

 
12.0  
PATENTS



In addition to all other indemnity provisions contained herein, Contractor
represents and warrants that the use or construction of any and all tools and
equipment furnished by Contractor and used in the work provided for herein does
not infringe on any license or patent issued or applied for, and Contractor
agrees to indemnify and hold Company harmless from any and all claims, demands,
and causes of action of every kind and character in favor of or made by an
patentee, licensee, or claimant of any rights or priority to such tool or
equipment, or the use or construction thereof, that may result from or arise out
of furnishing or use of any such tool or equipment by Contractor in connection
with the work.


13.0  
ASSIGNMENTS



Company and Contractor agree that neither will assign nor delegate this Contract
or any of the work or services required hereunder, except for work normally
performed by Contractors, and not to assign any sum that may accrue to
Contractor hereunder, without prior written consent of the other party.  If any
assignment by Company is made that significantly alters Contractor’s financial
burden, Contractor’s compensation shall be adjusted to give effect to any change
in Contractor’s operating costs.


14.0  
TERMINATION OF WORK



14.1  
Company may, with 30 days written notification, in its sole discretion,
terminate work covered by any work order, oral or written, issued hereunder, in
which event Contractor shall be paid at the applicable rates stipulated in
Contractor’s Rate Schedule or Bid for services rendered up to the date of such
termination.  In no event shall Contractor be entitled to be paid prospectively
for work unperformed by reason of such termination, nor shall Contractor be
entitled to any other compensation or damages for loss of anticipated profits or
otherwise.  On notice of such termination, Contractor shall promptly remove its
personnel, machinery, and equipment from the location and shall further
cooperate with Company or its designee to ensure an orderly and expeditious
transition and completion of the work.



14.2  
The foregoing paragraph shall in no way limit (other than compensation for goods
and/or services already provided) Company’s right to terminate Contractor
without additional compensation in the event of Contractor’s breach of this
Contract.



15.0  
GIFTS AND GRATUITIES



It is considered to be in conflict with the Company’s interest for its employees
or any member of their immediate family to accept gifts, payments, extravagant
entertainment, services, or loans in any form from anyone soliciting business,
or who may already have established business relations with the Company. Gifts
of nominal value and entertainment, meals, and social invitations that are
customary and proper under the circumstances and do not place the recipient
under obligation are acceptable.  If any employee of the Company should solicit
a gift or gratuity from the Contractor, Contractor hereby agrees to notify an
officer of the Company of such act.  It is agreed that the Company will hold
such notification in confidence.  It is further understood that failure by the
Contractor to comply with the Company’s policies regarding gifts and gratuities
may, at the Company’s option, result in the termination of this Contract and may
further preclude any future dealings between the parties.
 
 
 
9

--------------------------------------------------------------------------------

 

 
16.0  
ILLEGAL DRUGS, ALCOHOL, AND FIREARMS



16.1  
To help insure a safe, productive work environment, Company may establish a
program designed to prohibit the use, transportation and possession of firearms,
drugs and/or controlled substances, drug paraphernalia and alcoholic beverages
on drilling locations, or Company’s other premises.  Illegal drugs include
marijuana, amphetamines, barbiturates, opiates, cocaine, codeine, morphine,
hallucinogenic substances (LSD) and any similar drugs and/or chemicals
synthetics deemed hazardous by Company.



16.2  
Such programs, if established, upon notice shall apply to Contractor’s
employees, agents, servants and Contractors.



16.3  
Company specifically reserves the right to carry our reasonable searches of
individuals, their personal effects, and vehicles when entering on and leaving
Company’s premises.  The searches will be initiated by Company without prior
announcement.  Individuals found in violation will be removed from Company’s
premises immediately.  Submission to such a search is strictly voluntary;
however, refusal may be cause for not allowing that individual on the wellsite
or Company’s other premises.  It is Contractor’s responsibility to notify its
employees of this prohibition and its enforcement.



17.0  
GOVERNMENT REGULATIONS



The following regulations, where required by law, are incorporated in the
agreement by reference as if fully set out.


(1)  
The Equal Opportunity Clause prescribed in 41CFR 60-1.4;



(2)  
The Affirmative Action Clause prescribed in 41 CFR 60-250.4 regarding veterans
and veterans of the Vietnam era;



(3)  
The Affirmative Action Clause for handicapped workers prescribed in 41 CFR
60-741.4;



(4)  
The Certification of Compliance with Environmental Laws prescribed in 40 CFR
15.20.



18.0  
SPECIAL PROVISIONS



This Contract sets forth the entire agreement between Company and Contractor
with respect to its subject matter.  All prior negotiations and dealings
regarding the subject matter hereof are superseded by and merged into the
Contract, including any existing Master Service Contracts between Company
and  Blast Energy Services, Inc. or any of its subsidiaries or divisions.  No
modification of this Contract shall be effective unless made in writing and
signed by both parties.


This contract shall be set forth and administered under the provisions of the
first two phases specified below:
 
 
 
10

--------------------------------------------------------------------------------

 

 
18.1   Phase I – Test Phase


(1)  
Company will define three (3) well locations to be prepared by Company for
testing on their lease acreage in the Park City area of Kentucky.



(2)  
Company and Contractor will agree upon a written work program to test the impact
of lateral jetting on the production of the Company wells. Such program will
identify the number of zones in each well, their vertical depths, and the number
of laterals required for each zone as well as the geographical orientation that
the Company desires. (See Exhibit B)



(3)  
Contractor will carry the cost of building the 4 and ½ inch deflection shoes and
other down-hole equipment for the program at their sole cost.



(4)  
Contractor will carry the cost of mobilizing and demobilizing the jetting
equipment and the living costs of operating personnel while on the road and
while resident in Kentucky for the term of this phase of the contract.



(5)  
Company agrees to reimburse Contractor with fifty thousand dollars ($50,000)
paid ratably over a period not to exceed one hundred and twenty (120) days from
the end of Phase I.



(6)  
Company and Contractor will jointly document and sign off on the production
results of Phase I, both before and after the service is provided, from each
well activity contemplated by the work program. (See Exhibit C)



18.2   Phase II – Maximum 100 Well Program


(1)  
Contractor hereby grants to Company a sixty (60) day option to enter into an
exclusive well program to stimulate up to one hundred (100) wells on the
Company’s lease acreage in the Park City area of Kentucky. The option expires
sixty (60) days from the completion of Phase I. (See Exhibit D)



(2)  
Company will exercise said option in writing at its sole discretion based upon
their satisfaction with the documented results of the Test Phase.  If exercised,
such program is scheduled to begin in the spring of 2009 after the rainy season
has ended and will be subject to the same documentary requirements defined in
Exhibits B and C.



(3)  
If Company exercises its option to begin Phase II, Contractor will provide the
jetting service to Company at zero cost (save and except the cost of mobilizing
the rig to Kentucky from its previous location) in exchange for a forty percent
(40%) share in the net revenues from the increased production of the 100 Well
Program and the Company shall retain the remaining sixty percent (60%).



18.3   Phase III – Joint Venture for the State of Kentucky


(1)  
No terms and conditions have been agreed to for Phase III.



(2)  
Any terms or conditions that might be negotiated for Phase III will be
separately documented in a new independent agreement.



 
 
11

--------------------------------------------------------------------------------

 

 


19.0  
NOTICES

 
Company:
Resource Energy Technologies, LLC
 
John F. Charles
 
108 Woodhill Road
 
Bardstown, KY 40004
 
Office: 502-331-9147
 
Fax: 502-350-3349
 
Cell: 502-827-1058



Contractor:
John O’Keefe
 
Blast Energy Services Inc.
 
14550 Torrey Chase Blvd, Suite 330
 
Houston, Texas 77014
 
Office: 281-453-2888
 
Fax: 281-453-2899
 
Cell: 713-725-1876


20.0           ACCEPTANCE OF CONTRACT


IN WITNESS WHEREOF, the parties hereto have executed this Contract upon the date
above shown in several counterparts, each of which shall be considered as an
original.
 

 
COMPANY
           
By:
/s/ John Charles
           
Title:
CEO
           
Date:
December 5, 2008




 
CONTRACTOR
           
By:
/s/ John O’Keefe
           
Title:
CEO
           
Date:
December 5, 2008


 
12

--------------------------------------------------------------------------------

 

INSURANCE


Exhibit A




Contractor shall carry insurance (with reliable insurance companies that are
satisfactory to Company) in the minimum amounts set forth below, such insurance
to be effective prior to the commencement of any work under this Contract.  In
each such policy, to the extent of the liabilities agreed to be assumed by
Contractor, Contractor shall cause (i) all deductibles to be for Contractor’s
account, (ii) the insurer to waive all rights of subrogation against Company
Group, (iii) Company Group to be listed as additional insureds, and (iv) such
policy to be primary as to any other existing valid and collectible insurance of
Company Group or otherwise.  Before engaging in any work hereunder, Contractor
shall furnish Company an executed Certificate of Insurance (in form satisfactory
to Company) evidencing the foregoing insurance.  Contractor shall cause each
insurer to agree to give Company at least thirty days written notice of
cancellation or expiration of any such policies or of any other changes that
would materially reduce the limits of coverage of such
policies.  Notwithstanding any provision herein to the contrary, failure to
secure the insurance coverage, or the failure to comply fully with any of the
insurance provisions of this Contract, or the failure to secure such
endorsements on the policy as may be necessary to carry  out the terms and
provisions of this contract, (x) shall in no way act to relieve Contractor from
the obligations of this Contract, and (y) shall constitute grounds for the
immediate termination of this Contract by Company (in addition to any other
rights or remedies available to the Company).


1.  
Workers’ Compensation insurance to the full extent required by all laws
applicable in any jurisdiction in which the Work is to be performed or the
contracts of employment for Contractor’s employees are made or expressed to be
made.  The Employer’s Liability Insurance shall not be less than $1,000,000.



2.  
Comprehensive or Commercial General Liability insurance for any incidents or
series of incidents covering the operations of the Contractor in the performance
of the contract, in an amount of not less than $1,000,000.



3.  
Automobile Bodily Injury and Property Damage Liability Insurance extending to
owned, non-owned, and hired automobiles used by Contractor in the performance of
this Contract in the amount of not less than $1,000,000.



4.  
Excess Liability Insurance over and above the coverages listed above in the
amount of not less than $2,000,000.


















 
13

--------------------------------------------------------------------------------

 

PHASE I WORK PROGRAM


Exhibit B




Depth                                           # of
Laterals                                                   Orientation




Well #1


Zone 1




Zone 2










Well #2


Zone 1




Zone 2








Well #1


Zone 1




Zone 2

 
14

--------------------------------------------------------------------------------

 

PHASE I PRODUCTION RESULTS


Exhibit C




Well
Name                                           Location                                Pre
Contract                                                      Post Contract
Production                                                      Production
(mcf/d)(mcf/d)





 
15

--------------------------------------------------------------------------------

 

PHASE II OPTION EXERCISE


Exhibit D




Contractor hereby grants Resource Energy Technologies, LLC the exclusive option
to enter into a one hundred (100) well lateral jetting stimulation program for
their lease acreage in the Park City area of Kentucky, on the terms and
conditions defined in Section 18.2 of this Agreement. This option expires thirty
(60) days from the completion of Phase I.








We hereby agree to exercise this option and abide by the terms and conditions
stipulated in Section 18.2 of this Agreement:






Signed:    ________________________


By:    ___________________________


On behalf of Resource Energy Technologies, LLC




Dated:      _________________________
